Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 18, 2014

                                     No. 04-13-00106-CV

Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton, and Jesse Rodriguez
                                     Benavides,
                                     Appellants

                                              v.

                           EXCELLENCE MORTGAGE, LTD.,
                                    Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-01173
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
    Appellant’s Unopposed Motion for Extension of Time to File Motion for Rehearing is
GRANTED. Any motion for rehearing is due to be filed in this court no later than July 14, 2014.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court